SUMMARY ORDER
Defendant-appellant Jocelyn A. Diaz appeals from a judgment of conviction and resentencing pursuant to a remand of our Court. Following a guilty plea to distribution and possession with an intent to distribute 500 grams or more of cocaine in violation of 21 U.S.C. §§ 812, 841(a)(1), 841(b)(1)(B) and 18 U.S.C. § 2 and possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(l)(A)(i), Diaz was sentenced principally to a term of 195 months’ imprisonment. Diaz then appealed her conviction and sentence. We affirmed her conviction for the firearm offense and remanded the cause to the District Court for resentencing pursuant to United States v. Fagans, 406 F.3d 138 (2d Cir.2005). On remand, the District Court resentenced Diaz principally to a term of 180 months’ imprisonment. On her second appeal, Diaz contends that the sentence imposed was procedurally and substantively unreasonable. We assume the parties’ familiarity with the facts and procedural history of the case.
We review the imposition of a sentence for procedural and substantive reasonableness. United States v. Crosby, 397 F.3d 103, 114 (2d Cir.2005). Diaz’s arguments are without merit. We conclude that, in sentencing Diaz, the District Court made no procedural error and that the sentence is not unreasonably long.
The judgment of the District Court is AFFIRMED.